Citation Nr: 1631517	
Decision Date: 08/08/16    Archive Date: 08/12/16

DOCKET NO.  07-15 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for a left knee disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel







INTRODUCTION

The Veteran served on active duty from May 1995 to August 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), where the RO granted service connection for a left knee disorder and assigned an initial 10 percent rating, effective August 8, 2005.  In a December 2008 rating decision, the RO granted an increased rating to 20 percent, effective August 8, 2005, along with a temporary total (100%) rating for surgical convalescence from January 25, 2006 to March 31, 2006, and reinstated the 20 percent rating, effective April 1, 2006.

In May 2012, the Board remanded the Veteran's claim.  In an April 2013 decision, the Board denied the claim for a rating in excess of 20 percent for a left knee disorder.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Veterans Court).  In an Order dated in May 2014, pursuant to a Joint Motion for Remand (JMR), the Veterans Court vacated the Board's April 2013 decision and remanded the issue back to the Board for development consistent with the Joint Motion.  In November 2014, the Board remanded the Veteran's claim for compliance with the JMR.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking an increased rating for his left knee disorder.  Pursuant to the November 2014 Board remand, the Veteran was afforded a VA examination in December 2015 to determine the current severity and manifestations of his service-connected left knee disorder.  Although the December 2015 VA examination included range of motion testing in active motion and in weight-bearing, there is no indication the examiner tested range of motion testing in passive motion or in nonweight-bearing, for both the joint in question and any paired joint.  As stated in Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016), the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Indeed, Correia states "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59."  Id. at 9.  Furthermore, the decision notes a medical profession should determine whether the listed range of motion testing can be performed on the joints at issue.  Id.  As such, the Board finds the December 2015 VA examination to be inadequate.  Therefore, the Board will remand the claim for a new VA examination.     

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain and associate with claims file all VA treatment records since March 2016.  

2. Then, schedule the Veteran for a VA examination to assess the current nature and severity of his service-connected left knee disorder.

Specifically test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint.  Also, the examiner should indicate whether and the extent to which such motion is affected by pain, weakness, fatigue, lack of endurance, incoordination or other symptoms resulting in additional functional loss. 

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3. After completing the above and any other development deemed necessary, readjudicate the claims.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided an SSOC and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




